Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 29 July 1814
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson



N. 22.
My Dear Wife
Ghent 29. July 1814.

The day before Yesterday, I received the first of your Letters numbered by yourself—The number, 13, was exact, as you will see by my acknowledgments of the receipt of the twelve that preceded it; but in the date, 24 June, I apprehend there is a mistake—for your preceding Letter, number 12, which I received last Week was also dated 24. June; and then you had received neither of mine from Gothenburg—In this number 13 you acknowledge having received my No: 9 and 10. the last of which, being dated 11. June, could not I think have reached St: Petersburg by the course of the Mail, so soon as the 24th: Now as the Letters by the Swedish Mail are regularly delivered at St: Petersburg on Sundays, and as you, being in the Country received my N: 10 at 10 O’Clock in the Morning, my supposition is that it was on Monday 27 June, and that this should have been the date of your Letter.
That Letter of your’s which I had acknowledged as dated 27. May, bore in truth three dates—the first was 25. May, as it stands upon your list; but at the third page it is dated the 26th: and then on the 27th. after having closed it, you opened it to acknowledge the intervening receipt of Mr Rodde’s Letter, informing you of my departure from Reval—I acknowledged it by the latest of the dates.
Mr Hall promised me that he would give you the same notice of our sailing from Gothenburg, and as I have no doubt he was as good as his word, I calculate that you received that notice on the 1st: of this Month.—My Letter from Amsterdam, I suppose came to your hands on the 11th: instt: and my first from this place on the 18th:—Since then I hope you have received one every Post-day; for according to your Rule, you owe me eight
Mr Irving, (not Mr Erving) has been here from London, with a Mr Creighton of New-York and they are already gone for Paris. Mr Emlin is also here.—Mr Irving brought the Passport, from the Lords of the Admiralty, for the John Adams with the Condition I told you of, that the ship should take neither Cargo, nor Passengers. We have sent it back, to ask for one without the Condition, and I have written to Mr Beasley desiring him to apply for a Passport for Mr: and Mrs Smith, their Child, and Martha—It is now nearly certain that the John Adams will not sail sooner than the 20th: of next Month, by which time if Mr Smith has been able to procure a passage for the Texel, they may easily be there.—It seems to me ridiculous, that any objection should be made to taking Americans from Cronstadt to Gothenburg or Amsterdam—There was no sort of difficulty for Americans to get passage from Gothenburg to America untill the blockade of all the American Ports, and since then the difficulty is only because no vessels go.—The English have not molested American Passengers in neutral vessels.—After my Letter to you from Gothenburg, I can as little conceive that Mr Smith should have had any embarrassment by the failure of an opportunity to go there—I expressly advised that he should not; but if possible to Amsterdam, or any Port of Holland—My Letter to you of the 5th: of this Month was still more urgent—I have not written to him because I have concluded he would be gone before my Letter could reach him—But even if he should be still at St: Petersburg when this comes to your hands, and can get an immediate Passage to any place in this neighbourhood, he will I am perswaded be in time to go by the Neptune.
There was last week, on the 20th: a Debate in the House of Commons, in which notice was taken of the delays of the British Government relating to the Negotiation with America. Mr Whitbread asked Lord Castlereagh, “whether the persons sent to Gothenburg from the American Government were quite forgotten by his Majesty’s Ministers, or whether any one had been appointed to treat with them?”  His Lordship answered that persons had been appointed to treat with them—The Report of the rest of the Debate on the subject, whether purposely or by the blunders of the Reporter, is so expressed that it is impossible to make sense of it—The substance however is; that Mr Whitbread stated as the general impression in public that there was not that alacrity in the British Government to meet the overtures from America, which he thought it important should be manifested—Lord Castlereagh answered that there was no disposition on the part of England to delay the negotiations with America—That the departure of the British Commissioners had been regulated so that they might find the American Mission all assembled here—But that by his last advices from Paris, Mr Gallatin was still there—Now, my dear friend, we have the most substantial reason for knowing that besides all the London Newspapers which had announced Mr Gallatin’s departure from Paris the 4th: of this Month, Lord Castlereagh had special and precise information that he had been here at Ghent, a full fortnight, on the day of that debate—So much for Lord Castlereagh’s candour—But the Chancellor of the Exchequer, Mr Vansittart, in the same debate was more ingenuous—for he said “that the war with America was not likely to terminate speedily, and might lead to a considerable scale of Expence”—Mr Canning some time before in another debate had enjoined upon the Ministry not to make Peace without depriving America of her right to the fisheries; and one of the Lords of the Admiralty is reported to have said in the same House of Commons, that the War with America would now be continued to accomplish the Deposition of Mr Madison. An Article in the Courier, the Ministerial Paper, of the 22d. countenances the same idea—It states that the Federalists in America are about taking a high tone—That they will address Congress for the removal of Mr Madison, preparatory to his Impeachment; on the ground that England will never make Peace with him.
Mr Irving brought likewise a number of American Newspapers down to 29. May—Although they have been three days here, I have not found an hour of time to look into them—For with all the leisure which you would conclude I must have, I never in my life was so constantly occupied with writing. I have been this whole month answering the Letters from America that I received in Sweden, and have not yet got through the file—The same cause has to this day prevented me from reading the pamphlet containing the Correspondence between the Secretary of War and our Military Heroes which has so much amused you—The Accounts from America which these Papers contain, are by no means of the same complection as the Courier’s News—The federal Majorities at the annual Elections of Massachusetts and New–Hampshire, were not so large this year as they had been the last. Mr Dexter was the Candidate of the Republican party in Massachusetts, and Mr Gray for Lieutenant Governor—They did not succeed, but have good hopes for the next year—The New-York Election has terminated entirely in favour of the Administration—Of the 27 Members chosen for the House of Representatives in Congress, 22 are said to be Madisonian Republicans—This does not look like removal or Impeachment.
Old Mr Otis, the Secretary of the Senate, and Mr Gilman the Senator from New-Hampshire are dead—On the Coast there are continual alarms, and among other places, Boston has been menaced with an attack—Part of the reinforcements from England had arrived in the river St: Lawrence—Sir James Yeo was actually building a 100 gun ship upon Lake Ontario—I told you to expect nothing good from thence—The Capture of the Essex Frigate is, alas! officially confirmed.
Mr Clay and Coll: Milligan are gone upon an excursion to Bruxelles—Our house is not yet quite ready for us— Love to Charles; from your faithful friend and husband.

A.